
	

114 HR 4019 IH: Orca Responsibility and Care Advancement Act of 2015
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4019
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Schiff (for himself, Mr. Huffman, Mr. Grijalva, Mr. Kilmer, Ms. Clark of Massachusetts, Mr. Ted Lieu of California, Ms. Lee, Mr. Pocan, and Mr. Keating) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to prohibit the taking, importation, and
			 exportation of Orcas and Orca products for public display, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Orca Responsibility and Care Advancement Act of 2015. 2. Prohibition on taking, importation, and exportation of Orcas and Orca products for public display (a)Prohibition on permits for taking or importationSection 104(a) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1374(a)) is amended by inserting (1) after (a), and by adding at the end the following:
				
 (2)Notwithstanding any other provision of law, no permit may be issued under this Act that authorizes the taking or importation of any marine mammal of the species Orcinus orca, or any marine mammal product that consists, or is composed in whole or in part, of such species, for the purpose of public display..
 (b)Prohibition on exportation for public displaySection 102(a) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1372(a)) is amended by striking and after the semicolon at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting ; and, and by adding at the end the following:
				
 (6)notwithstanding any other provision of law, to export any marine mammal of the species Orcinus orca, or any marine mammal product that consists, or is composed in whole or in part, of such species, for the purpose of public display..
 3.Prohibition on breeding of OrcasThe Animal Welfare Act is amended by inserting after section 26 (7 U.S.C. 2156) the following new section:
			
 26A.Breeding of OrcasIt shall be unlawful for any person to artificially inseminate or breed a marine mammal of the species Orcinus orca for exhibition purposes..
		
